DETAILED ACTION
This Office action for U.S. Patent Application No. 16/904,494 is responsive to communications filed 8 November 2021, in reply to the Non-Final Rejection of 18 August 2021.
Claims 1, 5–12, and 15–20 are pending.
In the previous Office action, the drawings were objected to for informalities.  Claims 10–12, 15, and 20 were objected to under 37 C.F.R. § 1.75(i) for improper formatting.  Claims 1–3, 5–9, 11–13, and 15–19 were rejected under 35 U.S.C. § 112(b) as incomplete.  Claims 1, 2, and 10 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2014/0010353 A1 (“Lalena”).  Claim 9 was rejected under 35 U.S.C. § 103 as obvious over Lalena.  Claims 3–8 and 11–20 were rejected under 35 U.S.C. § 103 as obvious over Lalena in view of U.S. Patent No. 7,832,928 B2 (“Topfer”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s replacement drawing filed 8 November 2021 is acceptable and is entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objections to claims 10–12, 15, and 20 under 37 C.F.R. § 1.75(i) are withdrawn.  The rejections of claims 1–3, 5–9, 11–13, and 15–19 under 35 U.S.C. § 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections as applicable to claim 1 as amended have been considered.
With respect to the argument that Lalena does not teach executing a partitioning process, Topfer, not Lalena, was relied on to teach this limitation as previously found in claim 3 and now imputed to claim 1.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).
With respect to the argument that Topfer is inapplicable to the claimed invention because the Topfer refresh cycle is used for removing trapped electrical charges in the detector and not simulating allocations of electrical charges in the detection panel, it is first noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 U.S.P.Q. 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, U.S. Patent Application Publication No. 2009/0268062 A1 (“Matsushita”) is added to the record as disclosing the newly-amended simulation material.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5–12, and 15–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0010353 A1 (“Lalena”) in view of U.S. Patent No. 7,832,928 B2 (“Topfer”) and in view of U.S. Patent Application Publication No. 2009/0268062 A1 (“Matsushita”).
Lalena, directed to calibrating a radiographic imaging system, teaches with respect to claim 1 an imaging processing method comprising:
providing a light source for emitting a light (Fig. 1, x-ray1 source 16) and a detection panel for receiving the light before acquiring the raw image data (id., DR detector 12),
when the light source starts to emit the light, acquiring a raw image data (¶ 0038, obtaining x-ray exposures) by the detection panel;
. . .
executing a particular scanning process (id., offset correction) . . . ;
acquiring a calibration data (id., capturing flat field exposures) . . . ; and
calibrating the raw image data according to the calibration data (id., gain correction of the offset-corrected X-ray exposure) . . . The invention is directed to details of a calibration process not described explicitly by Lalena ¶ 0038 alone.  However, Topfer teaches:
executing a partitioning process (18:7–13, 19: 8–12; dividing an image into a plurality of Regions of Interest), wherein the partitioning process is used for partitioning the active region of the detection panel into a first region and a second region (id., two of the regions of interest); and
executing a particular scanning process, wherein wherein the particular scanning process is used for discharging at least a part of electrical charges in the first region (9:64–10:12; refresh and prepare cycle that puts the detector into a repeatable state of operation, by removing trapped electrical charges in the detector).
It would have been obvious to one of ordinary skill in the art to use the Topfer refresh cycle on the Lalena x-ray detector, to ensure the detector may be reusable.  Topfer 9:64–10:12.
Topfer does not teach using a simulated result as part of the calibration.  However, Matsushita, directed to radiometric calibration, teaches with respect to claim 1:
acquiring a simulated result by simulating allocations of electrical charges in the detection panel when the light source starts to emit the light (¶ 0026–27, Fig. 2; comparing actual noise distribution with modelled response function), and
acquiring a calibration data according to the simulated result (¶ 0033, database of responsive functions).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use a model in calibrating the Lalena radiation detector, as taught by Matsushita, in order to account for imaging noise within the detector.  Matsushita ¶ 0023.

Regarding claim 5, Lalena teaches the method of claim 1, further comprising:
executing a resetting process after acquiring the raw image data (Figs. 10–11, recalibrating).  Lalena does not expressly teach discharging electrical charges as part of preparing for recalibration.  However, Topfer, directed to calibrating an X-ray detector, teaches:
the resetting process is used for discharging at least a part of electrical charges in the active region of the detection panel (9:64–10:12; refresh and prepare cycle that puts the detector into a repeatable state of operation, by removing trapped electrical charges in the detector).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to run the Topfer refresh and prepare cycle on the Lalena x-ray detector after acquiring any image including raw image data, in order to ensure the detector may be reusable.  Topfer 9:64–10:12.

Regarding claims 6 and 9, these claims are directed to the time lengths of various processes being identical.  The claims do not provide any evidence that the timing of these processes is critical; to the contrary, it appears that the raw image acquisition process and scanning process of claim 9 are independent so that the latter process can be performed at any time after the former process is complete.  Similarly, with respect to claim 6, there is no apparent reason why one of ordinary skill in the art would find the time lengths of executing the independent processes of resetting and scanning being identical to be an improvement over the prior art instead of a mere happenstance result; to the extent that such a result is advantageous, there is insufficient evidence in the claim that this timing is critical or essential to the claimed invention, or otherwise anything more than a result of routine optimization not sufficient to show nonobviousness.
 As such, the claimed result that these independent processes all take the same time need not even be intentional, in which case the claimed timing is a trivial point of interest only, not meeting the substantial and specific utility requirement of 35 U.S.C. § 101.  See M.P.E.P. §§ 2107(II)(B), 2107.01(I)).  At best, if the identical timing of the processes is intended to have a specific benefit, there is insufficient evidence within the claims that the claimed timing is anything more than routine optimization, not sufficient to establish obviousness.  M.P.E.P. § 2144.05(II)(A).  Applicant is invited to explain the intent of claims 6 and 9 through a sufficient showing in the specification, the introduction of evidence, or an amendment to the claim that makes it immediately apparent why the time length for executing the particular scanning process should be identical to the time length for acquiring the raw image data.

Regarding claim 10, Lalena teaches the method of claim 1, wherein the raw image data comprises at least a first pixel hue parameter (¶ 0038, pixels from x-ray exposures),
the calibration data comprises at least a second pixel hue parameter (id., pixels of dark signal exposures),
and a calibrated image data is generated by subtracting the at least a second pixel hue parameter from the at least a first pixel hue parameter (id., “The offset map is then subtracted from the X-ray exposure”).

Regarding claim 11, Lalena in view of Topfer and Matsushita teaches:
An image processing system comprising:
a light source (Lalena Fig. 1, x-ray source 16);
a detection panel configured to acquire raw image data (Lalena Fig. 4, detector 420);
an analog-to-digital converter coupled to the detection panel for converting an electrical signal outputted from the detection panel to a binary signal (Topfer 10:21–24; analog to digital converter);
a processor coupled to the analog-to-digital converter and configured to process the binary signal (Lalena Fig. 4, ¶ 0085; detector 420 includes elements for including calibration data and image processing data); and
a gate driving circuit coupled to the processor and the detection panel, and the gate driving circuit configured to drive scan lines of the detection panel (Topfer 10:13–17, gate drivers on each pixel);
wherein when the light source starts to emit a light, the detection panel starts to acquire a raw image data (Lalena ¶ 0038, obtaining x-ray exposures);
after the detection panel acquires the raw image data, a partitioning process is executed for partitioning an active region of the detection panel into a first region and a second region (Topfer 18:7–14, 19:8–12; dividing an image into a plurality of Regions of Interest);
after executing the partitioning process, the processor executes a particular scanning process for discharging at least part of electrical charges in the first region (9:64–10:12; refresh and prepare cycle that puts the detector into a repeatable state of operation, by remobing trapped electrical charges in the detector);
after executing the particular scanning process, acquiring a simulated result by simulating allocations of electrical charges in the detection panel when the light source starts to emit the light (Matsushita ¶ 0026–27, Fig. 2; comparing actual noise distribution with modelled response function);
the detection panel acquires calibration data according to the simulated result (id.); and
the processor calibrates the raw image data according to the calibration data (Lalena ¶ 0038, gain correction of the offset-corrected X-ray exposure).

Regarding claim 12, Lalena teaches the system of claim 11, wherein the detection panel is used for receiving the light generated by a light source (Lalena Fig. 1, x-ray source 16).

Regarding claim 15, Lalena in view of Topfer teaches the system of claim 12, wherein the processor executes a resetting process after acquiring the raw image data (Lalena Figs. 10–11, recalibrating),
and the resetting process is used for discharging at least a part of electrical charges in the active region of the detection panel (Topfer 9:64–10:12, refresh and prepare cycle that puts the detector into a repeatable state of operation, by removing trapped electrical charges in the detector).

Regarding claim 16, see the above rejection of claim 9; there is no apparent reason why one of ordinary skill in the art would find the time lengths of executing the independent processes of resetting and scanning being identical to be an improvement over the prior art instead of a mere happenstance result that does not meet the utility requirement of § 101; to the extent that such a result is advantageous, there is insufficient evidence in the claim that this timing is critical or essential to the claimed invention, or otherwise anything more than a result of routine optimization not sufficient to show nonobviousness.

Regarding claim 17, Lalena in view of Topfer teaches the system of claim 11, wherein the detection panel enters an idle state after executing the particular scanning process (7:29–42, standby state when images are not being acquired, for conserving battery life).

Regarding claim 18, see the above rejection of claim 9; there is no apparent reason why one of ordinary skill in the art would find the time lengths of executing the independent processes of entering the idle state and scanning being different to be an improvement over the prior art instead of a mere happenstance result that does not meet the utility requirement of § 101; to the extent that such a result is advantageous, there is insufficient evidence in the claim that this timing is critical or essential to the claimed invention, or otherwise anything more than a result of routine optimization not sufficient to show nonobviousness.

Regarding claim 19, see the above rejection of claim 9; there is no apparent reason why one of ordinary skill in the art would find the time lengths of executing the independent processes of acquiring raw image data and scanning being identical to be an improvement over the prior art instead of a mere happenstance result that does not meet the utility requirement of § 101; to the extent that such a result is advantageous, there is insufficient evidence in the claim that this timing is critical or essential to the claimed invention, or otherwise anything more than a result of routine optimization not sufficient to show nonobviousness.

Regarding claim 20, Lalena in view of Topfer teaches the system of claim 11, wherein the raw image data comprises at least a first pixel hue parameter (¶ 0038, pixels from x-ray exposures),
the calibration data comprises at least a second pixel hue parameter (id., pixels of dark signal exposures),
and a calibrated image data is generated by subtracting the at least a second pixel hue parameter from the at least a first pixel hue parameter (id., “The offset map is then subtracted from the X-ray exposure”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2015/0304527 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
    

    
        1 The specification of the present application is mainly directed to x-ray imaging.  ¶ 0018 states that the described invention is applicable to a “visible light imaging system or invisible light imaging system”, and expressly mentions an “X-ray light source”.  Considering the teachings of the specification, “light” as claimed is considered defined by Applicant as including visible light and x-ray radiation.  M.P.E.P. § 2111.01(IV).  Any attempt to distinguish the claimed invention from any present or future prior art cited by alleging that x-ray radiation is not “light” must be accompanied by a claim amendment specifying visible light, or substantial amendments to the specification redefining light as limited to visible light.